Detailed Action
The following is a non-final rejection made in response to preliminarily amended claims received on September 29th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17, and by extension all claims dependent therefrom (claims 18-29), is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The issue appears to be related to a misunderstanding of the effect in using the term “consisting” in the limitation that reads “a resulting new overall situation is calculated consisting at least of a new wind direction and wind speed as well as a threat detection and threat distance”. MPEP 2111.03 provides guidance regarding the effect of transitional phrases (i.e. “comprising”, “consisting of”, and “consisting essentially of”) and how these phrases may limit the scope of what is being claimed. Given the context of claim 17, it does not appear to be the Applicant’s intent to limit the claims in such a manner. Further clarification and/or amendment is required to avoid ambiguity with regard to what the Applicant’s intent is with respect to use of the transitional phrase “consisting”.
Claim 27 is considered to be further indefinite because it is unclear what the Applicant is referring to by citing “a drift of the countermeasure” in the limitation. Absent some implied meaning or feature supported elsewhere in the disclosure, the claim itself does not appear to make sense. Countermeasures, in the generic sense, neither inherently possess nor are inherently associated with a generically defined “drift”. 
Claim 29 is considered to be further indefinite since it is unclear what the Applicant is referring to by way of “the representation”. This term has no basis for antecedence in either the claim or its parent, i.e. claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/021961 (hereinafter referred to as “LOCKHEED MARTIN CORP.”, “LOCKHEED”, or simply as “the reference”).
Regarding claims 17, Lockheed teaches a method for protecting a vehicle against a threat (see Figs. 2 and 5), with which the threat is identified as such and a countermeasure is deployed against the threat (the system is capable of assessing a plurality of factors related to the vehicle’s “survivability” and, upon detection from a threat, is capable of deploying a countermeasure against said threat; see para. [0077]), wherein for each change of course and speed, a resulting new overall situation is calculated consisting at least of a new wind direction and wind speed as well as a threat direction and threat distance (situational data is assessed at step 205 in the flowchart shown in Fig. 2; sensory information regarding the local environment may be assessed using sensors that can detect conditions that include wind speed and direction, see para. [0032]; based on the information obtained in step 205, the evaluation model utilized to determine 
Regarding claim 18, Lockheed teaches wherein the threat is classified (the survivability planning system determines the type of threat, by determining information about said threat, before determining the appropriate course of action, see para. [0022]).
Regarding claim 19, Lockheed teaches that the calculated course and speed changes are displayed, for which a countermeasure for the protection of the vehicle can still be successfully devised (the survivability engine 105 is capable of displaying data to a human operator onboard the vehicle or operating the vehicle remotely through a serious of interfaces, including a display; see para. [0033]).
Regarding claims 20 and 21, Lockheed teaches wherein at least wind data, threat type and threat direction are taken into account in the calculation, and the vehicle's own data are taken into account in the calculation (see para. [0032]).
Regarding claim 22, Lockheed teaches wherein a load state, i.e. the number of countermeasures, is taken into account in the calculation (this is considered to be part of the determination of “countermeasure effectiveness” discussed throughout the reference; e.g. para. [0027]).
Regarding claims 28, Lockheed teaches wherein multiple positions of the threat are taken into account (the system is capable of detecting, tracking, and engaging threats; see para. [0042]).
The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2136097 (hereinafter referred to as “SIEMENS” or simply as “the reference”).
Regarding claim 30, Siemens teaches a system for protecting a vehicle against a threat, with at least one computer (via lead-angle computer units 7), at least one display (see p. 2, line 57), at least one launcher (see p. 3, ll. 87-90) and at least one sensor (see abstract), wherein the computer is designed in such a way that, for each change of course and speed, a resulting new overall situation is calculated consisting of at least one new wind direction and wind speed and a threat direction and threat distance (the computer tracks both a threat and environmental conditions, including wind speed, in determining how to engage its target; see p. 2, ll. 103-117).
Regarding claim 31, Siemens teaches that a display of the new overall situation in which a countermeasure for protecting the vehicle can still be successfully deployed (via operator screen mentioned in p.2, line 57).
Regarding claim 32, Siemens teaches that the computer is a fire control computer (see abstract).
Allowable Subject Matter
Claims 23-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samir Abdosh/
Primary Examiner, Art Unit 3641